DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-7 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Claim Objections
Claim 7 is objected to because of the following informalities:  
(a) Regarding Claim 7, remove the extra “to” on either line 16 or 17.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
(a) Claim 5 the term “the case” lacks antecedent basis. The Examiner cannot find any previous introduction of “a case”. It is unclear what “the case” encompasses. Does “the case” refer only to the limitations of claim 1 or to the additional limitations of claim 5? If “the case” refers to the additional limitations of claim 5, then the Examiner suggest amending to “a case”.
(b) Claim 6 the term “the lesser distance from one of the first end stop and the second end stop, than from the other end stop of the first end stop and the second end stop” is unclear and lacks antecedent basis. The Examiner cannot find any previous introduction of “the other end stop”. Moreover, the Examiner cannot determine which end is the lesser distance. The Examiner suggests further clarifying, such that each end is clearly specified (e.g., the first end is the lesser distance or the second end is the lesser distance).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wupper U.S. Patent 4,753,491 (hereinafter, Wupper), in view of Volz U.S. Patent 4,826,255 (hereinafter, Volz).
Regarding Claim 1, Wupper teaches a method for initializing an electronically slip- controllable power braking system after a startup (initializing an electronically slip control braking system, which occurs after vehicle startup, thus after a startup, Wupper, Col. 3 Line 65 to Col. 4 Line 9), the power braking system being equipped with a pressure generator for conveying pressure medium in a pressure medium circuit (pressure generator for providing pressure to a pressure system, Wupper, Col. 3 Lines 50-65), the pressure generator including a plunger unit made of a plunger cylinder, a plunger piston displaceably accommodated in the plunger cylinder, and a plunger work chamber delimited by the plunger cylinder and the plunger piston (pressure generator includes a plunger unit with a plunger piston and a plunger work chamber, Wupper, Col. 3 Line 65 to Col. 4 Line 68 and Figure 1), whose volume assumes a maximum value when the plunger piston is located at a first end stop (plunger is located at a first end stop position to achieve a maximum volume (i.e., high pressure), Wupper, Col. 5 Lines 7-10 and Col. 5 Lines 17-25, and Figure 1) and whose volume assumes a minimum value when the plunger piston is located at a second end stop (plunger is located at a second end stop position to achieve a minimum volume (i.e., low pressure), Wupper, Col. 5 Lines 10-25 and Figure 1), and a motor activatable by an electronic control unit for actuating the plunger piston (motor activated by control unit to activate the hydraulic pump, thus the plunger piston, Wupper, Col. 5 Lines 25-54 and Figure 1), …
	Wupper does not teach the method to include selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated by the motor during initialization of the power braking system, as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implementing the selected characteristic by corresponding electronic activation of the motor.
	Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). (Volz, Col. 2 Lines 20-26 and 40-43). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include  selecting, by the electronic control unit, a characteristic, using which the plunger piston is actuated by the motor during initialization of the power braking system, as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implementing the selected characteristic by corresponding electronic activation of the motor as taught by Volz.
	It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).
Regarding Claim 2, Wupper, as modified, teaches the method as recited in claim 1.
	Wupper does not teach the method to include the characteristic is determined by a variation of an actuating speed of the plunger piston.
	Volz teaches determining the actuating speed of the plunger piston (Volz, Col. 2 Lines 30-43), determining a characteristic, such as engaging or not engaging the anti-lock device (Volz, Col. 3 Lines 14-20).

It would have been obvious because detecting either the piston speed allows for a vehicle to ensure proper operation of the braking system and/or if the ADS is needed (Volz, Col. 2 Lines 30-43 and Col. 11 Lines 19-24).
Regarding Claim 3, Wupper, as modified, teaches the method as recited in claim 1, wherein during the selection of the characteristic for actuating the plunger piston, it is taken into consideration by the electronic control 74883708.110unit whether a motor vehicle equipped with the power braking system is at a standstill (controller determining if power braking system (i.e., slipping of the wheels, thus engaging slip control (e.g., ABS) is engaged or not engaged (i.e., currently active or not active) and also determining if the slip control should or should not be engaged, Wupper, Col. 4 Lines 30-40 and Col. 2 Lines 10-26).
Regarding Claim 4, Wupper, as modified, teaches the method as recited in claim 1. 
	Wuppper does not teach the method to include when the piece of information about the position of the plunger piston at the beginning of the initialization of the power braking system is not provided, the characteristic for the actuation of the plunger piston by the electronic control unit is selected as a function of a speed of a motor vehicle equipped with the power braking system.
(Volz, Col. 11 Lines 19-24, Col. 2 Line 30-43, Col. 4 Lines 23-28, and Col. 12 Lines 1-5).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include when the piece of information about the position of the plunger piston at the beginning of the initialization of the power braking system is not provided, the characteristic for the actuation of the plunger piston by the electronic control unit is selected as a function of a speed of a motor vehicle equipped with the power braking system as taught Volz.
	It would have been obvious because detecting either the piston speed or wheel speed of the vehicle allows for a vehicle to ensure proper operation of the braking system and/or if the ADS is needed (Volz, Col. 2 Lines 30-43, Col. 2 Lines 7-9, and Col. 11 Lines 19-24).
Regarding Claim 5, Wupper, as modified, teaches the method as recited in claim 1.
	Wupper does not teach the method to include in the case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization or in the case of an absent piece of information about the position of the plunger piston at the beginning of the initialization in conjunction with a provided piece of information according to which a vehicle equipped with the power braking system is at a standstill, an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization.
	Volz teaches the controller being provided information regarding the position of the plunger piston (Volz, Col. 2 Lines 20-26 and 40-43). Moreover, Volz teaches disabling of the power braking system (i.e., disabling ABS) when the plunger piston speed is reduced to a specific speed (Volz, Col. 3 Lines 14-20).
 	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include in the case of a provided piece of information in the electronic control unit about the position of the plunger piston at the beginning of the initialization, an actuating speed of the plunger piston is reduced in relation to cases in which the position of the plunger piston is unknown at the beginning of the initialization as taught by Volz.
	It would have been obvious because having a controller system monitor the plunger position or speed of the piston (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 2 Lines 21-43 and Col. 11 Lines 19-24).
Regarding Claim 6, Wupper, as modified, teaches the method as recited in claim 1.
	It shall be noted Wupper teaches a first and second position, as seen in claim 1. However, Wupper does not specifically teach the method to include that the plunger piston is moved by electronic activation of the motor into a definable stopping position when a piece of information about an existing shutdown intention of the power braking system or the electronic control unit has been established by the electronic control unit, the stopping position being located between the first end stop and the second end stop of the plunger piston and having a lesser distance from one of the first end stop and the second 74883708.111end stop, than from the other end stop of the first end stop and the second end stop.
	Volz teaches that the plunger piston may be actuated into numerous positions (e.g., A, B, and C) (Figure 1). Position A is the right end position of the piston, position B is a middle position, and position C is the left end position of the piston (Volz, Figure 1). Moreover, Volz teaches the controller enabling a stopping position located between position A and C, thus position B (Volz, Col. 10 Lines 33-38).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include that the plunger piston is moved by electronic activation of the motor into a definable stopping position when the electronic control unit has been established by the electronic control unit, the stopping position being located between the first end stop and the second end stop of the plunger piston and having a lesser distance from one of the first end stop and the second end stop, than from the other end stop of the first end stop and the second end stop as taught by Volz.
	It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged or not engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).
Regarding Claim 7, Wupper teaches an electronically slip-controllable power braking system for a motor vehicle (electronically slip control braking system, which occurs after vehicle startup, thus after a startup, Wupper, Col. 3 Line 65 to Col. 4 Line 9), comprising: 
-a pressure generator configured to convey pressure medium in a pressure medium circuit (pressure generator for providing pressure to a pressure system, Wupper, Col. 3 Lines 50-65), the pressure generator including a plunger unit made up of a plunger cylinder, a plunger piston displaceably accommodated in the plunger cylinder, and a plunger work chamber delimited by the plunger cylinder and the plunger piston (pressure generator includes a plunger unit with a plunger piston and a plunger work chamber, Wupper, Col. 3 Line 65 to Col. 4 Line 68 and Figure 1), whose volume changes with an actuation of the plunger piston, and including a motor activatable by an electronic control unit of the power braking system to actuate the plunger piston between two end positions (motor activated by control unit to activate the hydraulic pump, thus the plunger piston goes between two end positions (see positions below), Wupper, Col. 5 Lines 25-54 and Figure 1), in a first end position of the plunger piston (plunger is located at a first end stop position to achieve a maximum volume (i.e., high pressure), Wupper, Col. 5 Lines 7-10 and Col. 5 Lines 17-25, and Figure 1), the plunger work chamber having a maximum volume and in a second end position of the plunger piston, having a minimum volume (plunger is located at a second end stop position to achieve a minimum volume (i.e., low pressure), Wupper, Col. 5 Lines 10-25 and Figure 1); …
Wupper does not teach the system to include the electronic control unit is configured to: select, by the electronic control unit, a characteristic, using which the plunger piston is actuated by the motor during initialization of the power braking system, as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implement the selected characteristic by corresponding electronic activation of the motor.
Volz teaches an electronic control device (Volz, Col. 3, Lines 1-30), wherein the plunger piston is actuated by a motor (Volz, Col. 4, Lines 23-26) during the initialization of the power braking system (i.e., engaging ABS) (Volz, Col. 3, Lines 29-40). Moreover, Volz teaches that the plunger piston is actuated by the motor during initialization of the power braking system (i.e., ABS), based on information about the position of the plunger piston, and taking selected actions based on the information received by the electronics (i.e., controller) (Volz, Col. 2 Lines 20-26 and 40-43). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wupper to include the electronic control unit is configured to: select, by the electronic control unit, a characteristic, using which the plunger piston is actuated by the motor during initialization of the power braking system, as a function of a provided piece of information about a position of the plunger piston at a beginning of the initialization; and implement the selected characteristic by corresponding electronic activation of the motor as taught by Volz.
It would have been obvious because having a controller system monitor the plunger position (i.e., information) ensures that the overall braking system is operating properly with the anti-lock control engaged, which increases the operational reliability of the system (Volz, Col. 3 Lines 20-26 and Col. 8 Lines 27-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667